


110 HR 6557 IH: To amend title XVIII of the Social Security Act to exempt

U.S. House of Representatives
2008-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6557
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2008
			Mr. Walden of Oregon
			 (for himself, Mr. Tanner,
			 Mr. Michaud,
			 Mr. Moran of Kansas, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  from the critical access hospital inpatient bed limitation the number of beds
		  provided for certain veterans.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Critical Access Act.
		2.Critical access
			 hospital inpatient bed limitation exemption for beds provided to certain
			 veterans
			(a)In
			 generalSection 1820(c) of
			 the Social Security Act (42 U.S.C. 1395i–4(c)) is amended by adding at the end
			 the following new paragraph:
				
					(3)Exemption from
				bed limitationFor purposes
				of this section, no acute care inpatient bed shall be counted against any
				numerical limitation specified under this section for such a bed (or for
				inpatient bed days with respect to such a bed) if the bed is provided for an
				individual who is a veteran and the Department of Veterans Affairs referred the
				individual for care in the hospital or is coordinating such care with other
				care being provided by such Department.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to cost
			 reporting periods beginning on or after the date of the enactment of this Act.
			
